ORDER

RADER, Circuit Judge.
Sidney L. Thayer moves to voluntarily dismiss appeal 02-7012 in light of this court’s recent decision in Brickwood Contractors, Inc. v. United States, 288 F.3d 1371 (Fed.Cir.2002) (“catalyst theory” does not support award for attorney fees under the Equal Access to Justice Act).
In the past several months, this court stayed proceedings in numerous appeals pending a decision in Thayer v. Principi, 02-7012, Vaughn v. Principi, 02-7019, and Sumner v. Principi, 02-7169. The Court of Appeals for Veterans Claims treated Thayer, Vaughn and Sumner as lead cases and relied on those cases in deciding numerous other appeals concerning applications for attorney fees related to remand orders. Briefs have been filed in this court in those lead cases, and although Thayer is now being voluntarily dismissed, the previously filed briefs will include some discussion concerning Thayer. Thus, a copy of this order shall be transmitted to the merits panel assigned to hear Vaughn and Sumner, to inform them of the disposition of Thayer.
Accordingly,
IT IS ORDERED THAT:
(1) Thayer’s motion is granted. Each side shall bear its own costs in Thayer’s appeal.
(2) A copy of this order shall be transmitted to the merits panel assigned to hear Vaughn and Sumner.